Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 Date Of Report (Date Of Earliest Event Reported): June 24, 2009 The South Financial Group, Inc. (Exact Name Of Registrant As Specified In Its Charter) 0-15083 (Commission File Number) South Carolina 57-0824914 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 102 South Main Street Greenville, South Carolina 29601 (Addresses Of Principal Executive Offices) (864) 255-7900 (Registrants Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. OTHER EVENTS. The Opinion and Consent of William P. Crawford, Jr. as to the validity of the 75,000,000 shares of common stock, $1.00 par value, of The South Financial Group, Inc. offered pursuant to the Prospectus Supplement dated June 19 , 2009 are each filed herewith and are each incorporated by reference into the Registration Statement on Form S-3 (File No. 333-157706). Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Description 5.1 Opinion of William P. Crawford, Jr. 23.1 Consent of William P. Crawford, Jr. (included in Exhibit 5.1) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE SOUTH FINANCIAL GROUP, INC. Date: June 24, 2009 By: /s/ William P. Crawford, Jr. William P. Crawford, Jr. Executive Vice President, Chief Legal & Risk Officer EXHIBIT INDEX Exhibit Description 5.1 Opinion of William P. Crawford, Jr. 23.1 Consent of William P. Crawford, Jr. (included in Exhibit 5.1)
